Citation Nr: 1207638	
Decision Date: 02/29/12    Archive Date: 03/09/12

DOCKET NO.  09-42 249	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUES

1.  Entitlement to a higher initial evaluation for right patellar spur, evaluated as 10 percent disabling since November 1, 2008.

2.  Entitlement to a higher initial evaluation for left patellar spur, evaluated as 10 percent disabling since November 1, 2008.

3 . Entitlement to a higher initial evaluation for degenerative joint disease, L3-L5, evaluated as 10 percent disabling since November 1, 2008.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States



ATTORNEY FOR THE BOARD

S. Coyle, Counsel


INTRODUCTION

The Veteran served on active duty from October 1985 to October 2008. 

These matters come before the Board of Veterans' Appeals (Board) on appeal from a December 2008 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, North Carolina, as part of the Benefits Delivery at Discharge (BDD) program.  (By the 2008 rating decision, noncompensable ratings were assigned for the disabilities at issue.)  The purpose of the BDD program is to help ensure a smooth transition from military to civilian status by allowing service members to file pre-discharge claims for disability compensation with VA.  In order to facilitate the quick processing of claims under the BDD program, the Virtual VA paperless claims processing system is typically utilized.  Instead of paper, a secured electronic repository is used to store and review every document involved in the claims process.  This system allows VA to use information technology in order to quickly decide a veteran's claim for benefits.  

Because the current appeal was processed as part of the Virtual VA system, any future consideration of this appellant's case should take into consideration the existence of this electronic record. 

During the pendency of the appeal, by a July 2010 rating decision, 10 percent ratings were awarded for each disability at issue.  The ratings were made effective from the date of the award of service connection.  Consequently, the issues are properly characterized as claims for initial ratings higher than 10 percent for each.

(The decision below addresses the question of entitlement to higher initial ratings for right and left knee disorders.  The question of entitlement to a higher initial rating for the lumbar spine disorder is addressed in the remand that follows the decision below.)


FINDING OF FACT

Since November 1, 2008, the Veteran's right and left knee disorders have been manifested by no worse than 100 degrees of flexion and 0 degrees of extension; no other impairment of either knee has been shown.  


CONCLUSIONS OF LAW

1.  The criteria for a rating in excess of 10 percent for service-connected right patellar spur were not met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.159, 3.321, 4.3, 4.7, 4.40, 4.45, 4.71, 4.71a, Diagnostic Code 5099-5015 (2011).

2.  The criteria for a rating in excess of 10 percent for service-connected left patellar spur were not met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.159, 3.321, 4.3, 4.7, 4.40, 4.45, 4.71, 4.71a, Diagnostic Code 5099-5015 (2011).


REASONS AND BASES FOR FINDING AND CONCLUSIONS

Duties to Notify and Assist

The Board notes the enactment of the Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000), in November 2000.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, and 5107.  To implement the provisions of the law, VA promulgated regulations codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  The VCAA and its implementing regulations include, upon the submission of a substantially complete application for benefits, an enhanced duty on the part of VA to notify a claimant of the information and evidence needed to substantiate a claim, as well as the duty to notify the claimant of what evidence will be obtained by whom.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  In addition, they define the obligation of VA with respect to its duty to assist a claimant in obtaining evidence.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c). 

(The Board notes that 38 C.F.R. § 3.159 was revised, effective May 30, 2008.  See 73 Fed. Reg. 23353 -56 (Apr. 30, 2008).  The amendments apply to applications for benefits pending before VA on, or filed after, May 30, 2008.  The amendments, among other things, removed the notice provision requiring VA to request the Veteran to provide any evidence in the Veteran's possession that pertains to the claim.  See 38 C.F.R. § 3.159(b)(1)).

The Board finds that all notification action needed to make a decision has been accomplished regarding these claims.  Through a pre-discharge/BDD notice letter, the Veteran was notified of the information and evidence needed to substantiate her claims for service connection.

In Dingess v. Nicholson, 19 Vet. App. 473 (2006), the United States Court of Appeals for Veterans Claims (Court) held that, upon receipt of an application for a service-connection claim, 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b) require VA to review the information and the evidence presented with the claim and to provide the claimant with notice of what information and evidence not previously provided, if any, will assist in substantiating, or is necessary to substantiate, each of the five elements of the claim, including notice of what is required to establish service connection and that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded.

Here, the Veteran is challenging initial evaluations following the grant of service connection for right and left knee disorders.  In Dingess, the Court held that in cases where service connection has been granted and an initial disability rating has been assigned, the typical service-connection claim has been more than substantiated, it has been proven, thereby rendering section 5103(a) notice no longer required because the purpose that the notice is intended to serve has been fulfilled.  Id. at 490-91.  Thus, because the notice that was provided before service connection was granted was legally sufficient, VA's duty to notify in this case has been satisfied.

The Board finds that the identified notice letter satisfies the statutory and regulatory requirement that VA notify a claimant which evidence, if any, will be obtained by the claimant and which evidence, if any, will be retrieved by VA.  See Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002) (addressing the duties imposed by 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b)).  In the letter, the Veteran was notified that VA was responsible for obtaining relevant records from any Federal agency and that VA would make reasonable efforts to obtain relevant records not held by a Federal agency, such as from a state, private treatment provider, or an employer.  Additionally, the notice letter asked the Veteran to submit evidence regarding her claimed disabilities.  Consequently, a remand of these issues for further notification of how to substantiate the claims is not necessary. 

There is no indication that any additional action is needed to comply with the duty to assist in connection with these issues.  The Veteran's service treatment and personnel records have been obtained and associated with the claims file, as have all identified and available post-service treatment records.  

The Veteran was provided a VA examination in connection with her claims, the report of which is also of record.  The examination report contains sufficient evidence by which to decide the claims by addressing the current level of severity of the Veteran's service-connected right and left knee disabilities.  Thus, VA has properly assisted the Veteran in obtaining any relevant evidence.

Right and Left Knee Disorders

Disability evaluations are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities found in 38 C.F.R. Part 4.  Disability ratings are intended to compensate impairment in earning capacity due to a service-connected disorder.  38 U.S.C.A. § 1155.  Evaluation of a service-connected disorder requires a review of the Veteran's entire medical history regarding that disorder.  38 C.F.R. §§ 4.1, 4.2; Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  When a reasonable doubt arises regarding the degree of disability, such doubt will be resolved in favor of the claimant.  38 C.F.R. § 4.3.  If there is a question as to which evaluation to apply to the Veteran's disability, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  

Because this appeal ensues from the Veteran's disagreement with the evaluation assigned in connection with the original grant of service connection, the potential for the assignment of separate, or "staged" ratings for separate periods of time, based on the facts found, must be considered.  Fenderson v. West, 12 Vet. App. 119 (1999).

It is VA's defined and consistently applied policy to administer the law under a broad interpretation, consistent, however, with the facts shown in every case.  When, after careful consideration of all procurable and assembled data, a reasonable doubt arises regarding service origin, the degree of disability, or any other point, such doubt will be resolved in favor of the claimant.  

By reasonable doubt it is meant that an approximate balance of positive and negative evidence exists which does not satisfactorily prove or disprove the claim.  It is a substantial doubt and one within the range of probability as distinguished from pure speculation or remote possibility.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.  

Service connection for right and left patellar spurs has been established effective November 1, 2008, the day after the Veteran's discharge from active service.  Her knee disabilities have been evaluated as 10 percent disabling under Diagnostic Code (DC) 5099-5015.  See 38 C.F.R. § 4.27.  Under DC 5015, benign new growths of the bones will be rated on limitation of motion of the affected parts, as degenerative arthritis.  38 C.F.R. § 4.71a, DC 5015.

Degenerative arthritis is rated under 38 C.F.R. § 4.71a, DC 5003.  Under that code, the Schedule directs that degenerative arthritis that has been established by x-ray findings will be rated on the basis of limitation of motion under the appropriate diagnostic codes for the specific joints involved.  It further states that when the limitation of motion is noncompensable under the code, a rating of 10 percent is for application for each such major joint affected by limitation of motion.  38 C.F.R. § 4.71a, DC 5003.  X-ray evidence of involvement of 2 or more major joints or 2 or more minor joint groups, with occasional incapacitating exacerbations, warrants a 20 percent disability evaluation.  Id.  

Under DC 5260, when limitation of flexion of the leg is limited to 60 degrees, the rating is noncompensable.  Flexion limited to 45 degrees warrants a 10 percent rating.  Flexion limited to 30 degrees warrants a 20 percent rating.  The maximum rating under this DC (30 percent) is for flexion limited to 15 degrees.  38 C.F.R. § 4.71a, DC 5260.

Limitation of extension of the leg is rated under DC 5261.  A noncompensable rating is warranted when extension is limited to 5 degrees; a 10 percent rating when limited to 10 degrees; a 20 percent rating when limited to 15 degrees; a 30 percent rating when limited to 20 degrees; a 40 percent rating when limited to 30 degrees; and a 50 percent rating when limited to 45 degrees.  38 C.F.R. § 4.71a, DC 5261.

Knee disabilities can also be rated based on recurrent subluxation or lateral instability.  Slight impairment warrants a 10 percent rating.  Moderate impairment warrants a 20 percent rating.  The maximum rating is for severe impairment, which warrants a 30 percent rating.  38 C.F.R. § 4.71a, DC 5257.

Functional loss, which is the inability to perform the normal working movements of the body within normal limits, specifically due to pain and weakness on motion, also is to be considered when ascertaining the severity of musculoskeletal disabilities.  38 C.F.R. §§ 4.40, 4.45 and 4.59; see also DeLuca v. Brown, 8 Vet. App. 202, 204-06 (1995).

Prior to the Veteran's separation from service, a general medical examination was conducted.  This was done in September 2008.  With regard to her knees, she complained of bilateral knee pain, but it was noted that the pain was not incapacitating.  It was noted that she could function and perform her daily activities, and she was not prevented from being employed.  She did not report weakness, fatigability, decreased endurance, incoordination, or flare-ups.

On examination, there was no tenderness to palpation.  There was no swelling, deformity, or instability.  Flexion of each knee was actively performed to 100 degrees and extension of each was performed to 0 degrees.  Passive range-of-motion testing revealed better flexion.  There was no pain, weakness, fatigability, decreased endurance, or incoordination noted.  There was no pain with repetitive motion.  X-ray findings included small bilateral superior anterior patellar spurs.  Bones and soft tissues were otherwise unremarkable.  

The Veteran was afforded a VA examination in May 2010.  She reported daily episodes of bilateral knee pain made worse by prolonged sitting, kneeling, walking or running.  She also reported instability, pain, and stiffness of the joints.  She did not describe episodes of subluxation or locking.  On physical examination, the knees were normal with the exception of some tenderness.  There was no evidence of instability or subluxation.  Range-of-motion was 0 to 145 degrees bilaterally, with objective evidence of painful motion; there was no additional limitation of motion due to pain or repetitive motion.  The examiner noted little effect of the bilateral knee disorders on the Veteran's activities of daily living, with the exception of participation in sports, which was "severely" impaired.  

VA clinical records note that the Veteran walks normally, with no evidence of antalgic gait.

On review, the Board observes that the Veteran has a full or nearly full range-of-motion; thus, entitlement to a rating in excess of 10 percent on the basis of limitation of flexion or extension is not warranted.  See DCs 5260 and 5261.  There was no additional limitation of motion as a result of pain or on repetitive motion.  See DeLuca, supra; see also Mitchell v. Shinseki, No. 2009-2169, 2011 WL 3672294 (Vet. App. Aug. 23, 2011).  Although there was objective evidence of painful motion, there has been no indication that the pain has resulted in disability tantamount to a compensable level of limitation of flexion or limitation of extension.  Indeed, no functional losses beyond the limitation of flexion to 100 degrees shown in 2008 have been identified.  See Mitchell, supra.

In addition, although the Veteran reported instability of the knees on VA examination, a physical examinations showed no evidence of instability or subluxation.  The examiner is a medical professional and competent to render an opinion as to the presence of instability; moreover, the examiner's observations have greater probative weight concerning instability in the joint.  The Board thus finds that a rating under Diagnostic Code 5257 for recurrent subluxation or lateral instability is not warranted.  

A higher or separate rating is also not warranted under other diagnostic codes pertaining to the knees, because the evidence does not show that there is related ankylosis, dislocated cartilage, or impairment of the tibia or fibula.  See 38 C.F.R. § 4.71a (Diagnostic Codes 5256, 5258, 5262).  Thus, entitlement to an initial rating in excess of 10 percent for right or left knee disorder has not been shown at any point since the effective date of the grant of service connection.  See Fenderson, supra.  The preponderance of the evidence is against these claims.

The above determination is based upon consideration of applicable rating provisions.  It should also be pointed out that there is no showing that the Veteran's knee disabilities have reflected so exceptional or unusual a disability picture as to warrant referral for consideration on an extra-schedular basis.  See 38 C.F.R. § 3.321(b)(1).  Although the Veteran's ability to participate in sports is hampered by her knee disabilities, no other impairment of the Veteran's occupation or activities of daily living has been noted.  In fact, the symptoms of the Veteran's knee disabilities have been specifically contemplated by the schedular criteria.  Without sufficient evidence reflecting that the Veteran's disability picture is not contemplated by the rating schedule, referral for a determination of whether the Veteran's disability picture requires the assignment of an extra-schedular rating is not warranted.  See Thun v. Peake, 22 Vet. App. 111, 115-16.


ORDER

A disability evaluation in excess of 10 percent for right patellar spur is denied.  

A disability evaluation in excess of 10 percent for left patellar spur is denied.  


REMAND

The Veteran's lumbar spine disability has been rated under DC 5242 for degenerative arthritis of the spine.  As noted above, for disabilities evaluated on the basis of limitation of motion, VA is required to apply the provisions of 38 C.F.R. §§ 4.40, 4.45, pertaining to functional impairment.  The Court has instructed that in applying these regulations VA should obtain examinations in which the examiner determines whether the disability is manifested by weakened movement, excess fatigability, incoordination, pain, or flare ups.  Such inquiry is not to be limited to muscles or nerves.  These determinations are, if feasible, to be expressed in terms of the degree of additional range-of-motion loss due to any weakened movement, excess fatigability, incoordination, flareups, or pain.  The examiner should also determine the point, if any, at which such factors cause functional impairment.  Mitchell, supra; DeLuca, supra; see also Johnston v. Brown, 10 Vet. App. 80, 84-5 (1997); 38 C.F.R. § 4.59.  

A May 2010 examiner found that there was limitation of extension of the Veteran's lumbar spine and that there was objective evidence of pain following repetitive motion; however, the examiner did not determine at what point the limitation of motion was specifically due to pain.  See Mitchell, supra.  The Board thus finds that a new examination of the Veteran's lumbar spine is required.  

In addition, the Board notes that post-service treatment records from the National Naval Medical Center (NNMC) in Bethesda, Maryland, have been obtained.  The most recent records from this facility are dated January 2011.  It appears that the Veteran receives regular treatment from this facility.  Thus, updated treatment records should be obtained on remand.

Accordingly, the case is REMANDED for the following action:

1.  Contact the NNMC and request that all records of the Veteran's treatment at that facility since January 2011 be provided for inclusion with the claims folder.  All reasonable attempts should be made to obtain such records.  If any records cannot be obtained after reasonable efforts have been made, notify the Veteran of the attempts made and why further attempts would be futile, and allow her the opportunity to provide such records, as provided in 38 U.S.C.A. § 5103A(b)(2) and 38 C.F.R. § 3.159(e). 

2.  After the aforementioned development has been completed, schedule the Veteran for a VA examination to determine the current severity of her service-connected lumbar spine disability.  The claims file should be made available to and reviewed by the examiner in connection with the examination.  The examination should include range-of-motion studies.  With regard to range-of-motion testing, the examiner should report at what point (in degrees) that pain is elicited as well as whether there is any other functional loss due to pain, weakened movement, excess fatigability or incoordination.  All functional losses should be equated to additional loss of motion (in degrees) beyond what is shown clinically.  

3.  After the above has been completed, readjudicate the issue, taking into consideration all evidence added to the file since the most recent VA adjudication.  If the claim continues to be denied, the Veteran and her representative must be provided a supplemental statement of the case and the Veteran should be given an appropriate opportunity to respond before the case is returned to the Board.

No action is required of the Veteran until she is notified by the RO; however, the Veteran is advised that failure to report for any scheduled examination may result in the denial of her claim. 38 C.F.R. § 3.655.  The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This case must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the Court for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________
MARK F. HALSEY
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


